                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN


COOK LOGISTICS, LLC,
a Wisconsin limited liability company,
individually and as assignee of HITEC
POWER PROTECTION, INC.,

               Plaintiff,

       v.                                                    Case No. 2:19-cv-1620

EQUIPMENT EXPRESS, INC.,
a Canadian corporation,

               Defendant.


COOK LOGISTICS, LLC’S RESPONSE TO DEFENDANT’S AMENDED MOTION
            FOR EXTENSION OF TIME TO FILE ANSWER

       NOW COMES Plaintiff, COOK LOGISTICS, LLC (“COOK”), by and through its

counsel, Blitch Westley Barrette, and, in response to Defendant’s Motion for Extension of

Time to File its Answer, states as follows:

       1.      EEI filed its Amended Motion for Extension of Time to Answer in this matter

on August 20, 2020. (Docket No. 21).

       2.      Plaintiff’s counsel initially believed that Defendant’s Motion – filed just eight

(8) days prior to the deadline it was intending to extend – was filed pursuant to the Expedited

Non-Dispositive Motion rules contained in Local Rule 7(h). As a result, Plaintiff’s counsel was

disinclined to file a formal response, thinking Plaintiff’s lack of consent to the extension

sufficiently provided the Court with Plaintiff’s position on the Motion.




      Case 2:19-cv-01620-PP Filed 09/02/20 Page 1 of 4 Document 22
         3.       On September 2, 2020, having received no order regarding the Motion nor any

answer to the complaint on August 28, 2020, Plaintiff’s counsel reached out to Defendant’s

counsel, who indicated that it was Defendant’s counsel’s belief that the Court was awaiting a

response from Plaintiff pursuant to Local Rule 7(b). 1

         4.       Plaintiff did not consent to the motion for extension of time because Plaintiff

does not believe that Defendant has stated good cause for such an extension. Plaintiff filed its

Complaint in this matter on November 4, 2019. (Docket No. 1). Although Defendant initially

filed a motion to dismiss, that motion was denied by an order entered on July 23, 2020 and

Defendant was given over five weeks at that time to answer the Complaint. (Docket No. 19).

Defendant has not provided any reason explaining why it has been unable to draft and file an

answer within that time period.

         5.       Regarding the parties’ recent attempts at settlement, the parties are currently so

far apart that there is no reason, in Plaintiff’s opinion, to continue to delay this matter solely

for purposes of pursuing settlement.

         WHEREFORE, Plaintiff, COOK LOGISTICS, LLC, hereby requests this Honorable

Court enter an Order denying Defendant’s Motion for an Extension of Time, ordering

Defendant to file its Answer immediately, and/or granting Plaintiff such other relief as this

Court deems just and appropriate.

Dated: September 2, 2020




1
  The reason Plaintiff’s counsel believed that the expedited procedures of L.R. 7(h) would apply to a motion for
extension of time filed so close in time to the deadline, as application of the L.R. 7(b) and (c) deadlines would
result in a de facto granting of the motion.


                                                       2

        Case 2:19-cv-01620-PP Filed 09/02/20 Page 2 of 4 Document 22
                                   Respectfully submitted,

                                   /s/ Ryan A. Mahoney
                                   RYAN A. MAHONEY, ESQ.
                                   Illinois Bar No.: 6275418
                                   rmahoney@bwesq.com
                                   BLITCH WESTLEY BARRETTE, S.C.
                                   1500 Spring Road, Suite 120
                                   Oak Brook, Illinois 60523
                                   Telephone: (312) 283-4220




                              3

Case 2:19-cv-01620-PP Filed 09/02/20 Page 3 of 4 Document 22
                             CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on September 2, 2020, a true and correct copy of the
foregoing was filed with the Clerk of Court via the CM/ECF System, causing a Notice of
Electronic Filing to be sent to all counsel of record.


                                                  /s/ Ryan A. Mahoney
                                                  RYAN A. MAHONEY, ESQ.




                                            4

      Case 2:19-cv-01620-PP Filed 09/02/20 Page 4 of 4 Document 22
